DETAILED ACTION
This action is responsive to claims filed 17 February 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-20 were pending in the previous Office action mailed 29 October 2021.
Claims 1-20 have been canceled and claims 21-40 have been amended.
Figure 6 has been amended by supplemental amendment.
Claims 21-40 remain pending for examination.
Response to Arguments
Applicant’s arguments, see pages 10-11 of Applicant's Remarks, filed 26 January 2022, with respect to claims 21-40 have been fully considered and are persuasive.  The rejection of 29 October 2021 has been withdrawn. 
Allowable Subject Matter
Claims 21-40 are allowed.
The prior art of record does not teach or suggest the ordered combination of all the features of at least independent claims 21, 24 or 33. Specifically, the prior art of record fails to disclose a first user equipment (UE) providing sidelink control information (SCI) comprising a 
Lee et al. (US 10,855,401, hereinafter Lee) was found to be the closest prior art to the claimed invention. Lee, at Fig. 8 and associated description, discloses UE-A providing SCI to UE-B in a Physical Sidelink Control CHannel (PSCCH) including a resource block or resource assignment (i.e., frequency and time resource assignment) and MCS value, along with others. However, Lee does not appear to disclose including DMRS information in SCI. Lee, at Figs. 9-11 and associated description, discloses the provision of feedback (i.e., a HARQ acknowledgment), but does not appear to specifically disclose a second UE (i.e., UE-B) providing a HARQ acknowledgment in a Physical Sidelink Feedback CHannel (PSFCH). Neither other prior art of record nor other prior art found during search and consideration appear to disclose the matter at issue, alone or in reasonable combination with Lee.
Thus, at least independent claims 21, 24 and 33 are allowed over the prior art of record. Dependent claims 22-23, 25-32 and 34-40 are likewise allowed for at least the same reasons, because they depend on claims 21, 24 or 33. Therefore, claims 21-40 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468